DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/17/22.

As to the remarks arguing the restriction on 12/17/22, Applicant contests the restriction as follows (pgs 2-3):
Applicant respectfully submits that it is not believed there would be a serious burden involved in the examination of the claims of Groups I and II. As stated in MPEP § 803, “if the search and examination of an entire application can be made without serious burden, the examiner must examine it on the merits, even though it includes claims to independent or distinct inventions.” Regardless of any differences that may exist between the groups, a complete and thorough search for the claims set forth in Group I would require searching the art areas appropriate to Group II. Due to the similarity of the features of the above-identified groups, a search for each of the claims of the groups should be coextensive and, therefore, it is respectfully submitted that it would not be a serious burden upon the Examiner to examine all of the claims in this application.

	The remarks are not persuasive for the following reason.  Group I is drawn to a catalyst, while Group II is drawn to a method of making.  As mentioned in the restriction requirement, the product can be made by any method and is not limited to the process described in Group II.  
Furthermore, the method describes features not present in the catalyst process, such as use of a crosslinking agent.  Finally, the product made in the method is not described.  Although the metal oxide feature and the inorganic oxide and catalyst features are described, they are only described in the first step of dispersing, but what the components become (oxides or otherwise) is not described in the method step.  Therefore this method claims are open to producing an entirely different product.  

	Next, the remarks argue on pages 2-3, the following:
In addition, at the Examiner’s disposal are powerful electronic search engines, providing the Examiner with the ability to quickly and easily search the moisture-resistant catalyst recited in Application No. 16/825,254 and the methods of making a moisture-reistant catalyst recited in claims 18-33. Accordingly, searching all of the claims would be minimally burdensome on the Examiner. Furthermore, Applicant has paid a filing fee for an examination of all the claims in this application. If the Examiner refuses to examine the claims paid for when filing this application and persists in requiring Applicant to file divisional applications for each of the groups, the Examiner would essentially be forcing the Applicant to pay duplicative fees for the non-elected or withdrawn claims, inasmuch as the original filing fees for the claims (which would be later prosecuted in divisional applications) are not refundable. Applicant reserves the right to file one or more divisional applications directed to the non-elected subject matter. 

	These remarks are respectfully not persuasive.  The search engine used cannot accurate search all the features of claim because the words “metal” and “oxide” produce too many hits that do not apply or are not appropriate to the claimed product and process.  Therefore, in spite of the search engine, the search requires more than just a search but a detailed examination of many references.  As a result, adding the method application would be burdensome to the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 4, 5, 6, 7, 10, 11, 12, 13, 14, 15, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kearl (US Pub.: 2015/0165418).
Kearl describes a catalyst (abstract)  used to treat NOx gases (para. 2) from an exhaust gas stream (para. 6) that includes metal oxides impregnated into an inorganic metal oxide support (Para. 186, such as barium oxide impregnated into alumina, or para. 18, sarmarium, zinc, copper, iron or silver oxides impregnated into ceria).  The use of the catalyst for NOx treatment can be considered a type of “air pollution remediation”.
As to both of these oxides being immobilized by a porous framework, Kearl explains that the catalyst includes a porous carrier that is embedded with the metal nanoparticles (para. 0165).  The porous carrier may include a mixture of one or more carriers (para. 0165) and the metal can be embedded within the carrier (para. 0165, 0167).  The feature of embedding the metal into the carrier can be considered the same as immobilizing.
	As to the carrier being moisture resistant, Kearl explains that the porous carrier can be a silica aerogel or a polymer, such as polymerized resorcinol (para. 0165).  The specification of this application explains that examples of porous frameworks include porous polymer matrixes, silica, carbon, aerogels, among others (PG Pub, para. 11, 10), as well as others.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same compound would have the same qualities.
As to Claims 2 and 3, Kearl teaches that the metal oxide can be a number of metals, to include zinc oxide, copper oxide, iron oxide or silver oxide (para. 18).

As to Claims 4 and 5, Kearl teaches that the inorganic metal oxide can be alumina (para. 186).

As to Claims 6 and 7, Kearl teaches that the porous carrier used can be silica aerogel (para. 0165).

As to Claim 10, Kearl teaches that the porous carrier may include a mixture of one or more carriers, such as alumina (which can be considered the inorganic carrier/component) and polymerized resorcinol (which can be considered an organic matrix comprising at least one hydrophobic polymer) (para. 0165).

As to Claim 11, Kearl teaches that the carrier support can include carbon (para. 0165).

As to Claims 12 and 13, Kearl teaches that the metal used in the catalyst can include niobium (para. 21).  This can be considered a promoter.

As to Claims 14 and 15, Kearl teaches that the NOx trap material contains zirconia (para. 50) or can include carbon (para. 0177).  These can be considered stabilizers.

As to Claims 16 and 17, Kearl teaches that the catalyst can contain Pt or Pd (para. 16).  These metal can be considered inhibitors.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kearl as applied to claim 1 above, and further in view of Liu (US Pub.: 2005/0053534) and in view of Alary (US Pub.: 2010/0300053).  
Kearl teaches that their NOx trap catalyst may be deposited on a honeycomb substrate (para. 32, 58), but does not disclose including one of the materials listed in Claim 9.
Liu explains that a NOx trap is known to be either coated or extruded with a monolith (para. 22), which can be a honeycomb filter (para. 33).
As to the inclusion of one of the compounds listed in claim 9 as part of the NOx trap catalyst, Alary teaches that binding agents are used in making an extrudable honeycomb structure, such as polyacrylates (para. 41, 81).  Alary explains that the function of the binding agent is to provide sufficient mechanical stability of the green honeycomb structure in the process steps before heating/sintering (para. 118).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a polyacrylate, as taught by Alary for use in the NOx trap catalyst with the honeycomb substrate of Kearl because Liu explains that NOx trap are known to be either coated or extruded with a monolith, such as a honeycomb filter and Alary explains that these binders improve the mechanical stability of these honeycomb materials.
References Made of Record
	The following additional references from the examiner’s search are made of record:
Deevi (US Pub.: 2007/0204870).  Deevi describes a catalyst for carbon monoxide removal (title) made up of a noble metal on a non-noble metal oxide incorporated in a support that has porosity (para. 3).  Examples of non-noble metal oxides include titania, alumina ceria, zirconia (para. 40), which are all inorganic metals.  The removal of CO may be considered a catalyst used for air pollution remediation.
Since both the noble metal and the non-noble metal are incorporated into the support, this can be considered a means of “immobilizing the at least one metal oxide catalyst and the at least one inorganic oxide support”. 
As to the means for incorporation, Deevi explains that the noble metal and non-transition metal are incorporated into the support by various metals, such as ion-exchange, impregnation or other known means (para. 45).  This can meet the “embedded” feature of Claim 1.
As to the porous framework that is moisture resistant feature, Deevi explains that the support may be a carbon-based material or mesoporous silica or carbon beads, for example (para. 21, 23).  
	As to these materials having the desired claimed features of being porous frameworks that are moisture resistant, the specification explains that useable materials for use as porous frameworks include aerogels in general such as silica aerogels (PG Pub of the specification, para. 10).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same composition would have the same properties. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/
Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

February 8, 2022